This court finds that the allegations of the petition concerning the construction, location and maintenance by the defendant of the well .referred to, and described in the petition, and the further allegations with reference to the injury caused to the decedent thereby, constituted a liability and a cause of action against the plaintiff in error, which was not removed by the provisions of the Workmen’s *537Compensation Act. And the court of common pleas on the trial of the cause, having found upon the issues of fact joined in the pleadings in favor of the plaintiff, and having entered judgment thereon in his favor, which judgment was affirmed by the court of appeals, it is, therefore, ordered and adjudged that the judgment of the court of appeals be, and the same is hereby, affirmed.

Judgment affirmed.

Nichols, C. J., Jones, Matthias, Wanamaker and Robinson, JJ., concur.
Johnson and Hough, JJ., not participating.